Title: To Alexander Hamilton from Jesse Lukens, 27 August 1799
From: Lukens, Jesse
To: Hamilton, Alexander


          
            Sir
            Detroit 27. Augt. 1799.
          
          I have seen an unofficial list of the promotions and appointments in the four first Regiments of Infantry, in the 2. of which I perceive my name as Captain, if this is the case which I presume it is, you will confer an obligation on me by giving me official information thereof with the date of my promotion in order that I govern myself accordingly
          I have the honor to be with every Consideration of respect & Esteem Your very Obt. Servt.
          
            J. Lukens 1st. Lieut. 2. Regt.
          
        